298 F.2d 441
UNITED STATES of America, Appellee,v.Robert Nevelle STONE, Appellant.
No. 8377.
United States Court of Appeals Fourth Circuit.
Argued January 3, 1962.
Decided January 25, 1962.

Charles L. Abernethy, Jr., New Bern, N. C., for appellant.
Irvin B. Tucker, Jr., Asst. U. S. Atty., Raleigh, N. C. (Robert H. Cowen, U. S. Atty., Raleigh, N. C., on brief) for appellee.
Before SOBELOFF, Chief Judge, and BOREMAN and BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction for conspiracy to steal government property from a Marine base at Cherry Point, North Carolina. The appellant raises a number of questions on this appeal which were not raised below and for which the record in the trial court provides no foundation. The court's charge, which the appellant attacks, was not objected to at the trial, and the instructions which the appellant says the court should have given were not requested. How prejudice resulted from adverse rulings is not made to appear. The alleged errors in rulings on the evidence, now complained of, apparently were in some instances objected to by co-defendants, but not by this appellant. We are not persuaded that an injustice has been done, nor do we find substantial error warranting our notice. Rule 52(b), Federal Rules of Criminal Procedure, 18 U.S.C.A.


2
The appellant filed a motion to be permitted to proceed in forma pauperis and sought an order requiring the Government to pay the costs of the transcript of the testimony in the lower court amounting to some six or seven hundred dollars. A similar motion was addressed to the District Judge who denied it, stating his reasons: that the petitioner has an annual income of approximately $2,400.00 and that the petitioner's wife is employed at an annual salary of $4,390.00. After examining the defendant's resources and living expenses, the District Judge concluded that the defendant was not unable to pay the cost of his appeal. No facts have been adduced to show error or unreasonableness in the conclusion of the District Judge. The appellant's motion is denied and the judgment is


3
Affirmed.